Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 1 of 39. PageID #: 5




                                                       EXHIBIT A
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 2 of 39. PageID #: 6
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 3 of 39. PageID #: 7
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 4 of 39. PageID #: 8
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 5 of 39. PageID #: 9
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 6 of 39. PageID #: 10
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 7 of 39. PageID #: 11
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 8 of 39. PageID #: 12
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 9 of 39. PageID #: 13
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 10 of 39. PageID #: 14
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 11 of 39. PageID #: 15
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 12 of 39. PageID #: 16
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 13 of 39. PageID #: 17
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 14 of 39. PageID #: 18
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 15 of 39. PageID #: 19
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 16 of 39. PageID #: 20
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 17 of 39. PageID #: 21
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 18 of 39. PageID #: 22
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 19 of 39. PageID #: 23
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 20 of 39. PageID #: 24
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 21 of 39. PageID #: 25
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 22 of 39. PageID #: 26
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 23 of 39. PageID #: 27
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 24 of 39. PageID #: 28
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 25 of 39. PageID #: 29
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 26 of 39. PageID #: 30
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 27 of 39. PageID #: 31
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 28 of 39. PageID #: 32
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 29 of 39. PageID #: 33
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 30 of 39. PageID #: 34
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 31 of 39. PageID #: 35
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 32 of 39. PageID #: 36
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 33 of 39. PageID #: 37
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 34 of 39. PageID #: 38
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 35 of 39. PageID #: 3
Case: 3:20-cv-01740-JZ Doc #: 1-1 Filed: 08/07/20 36 of 39. PageID #: 4
8/5/2020         Case: 3:20-cv-01740-JZ Doc #: 1-1 Clerk
                                                   Filed:     08/07/20
                                                         of Courts Docket 37 of 39. PageID #: 41


  Public Documents    LUCAS COUNTY COURT OF COMMON
                                                        TIME:
                                                                9:25:04
                                                                          Select Language
                                     PLEAS                     AM
                           J. BERNIE QUILTER, CLERK     DATE: 8/5/2020 Powered by       Translate
                               700 ADAMS STREET
                                  TOLEDO, OHIO
                      -202002448-
  CASE:    G-4801 -CI
                      000
  TITLE:   TIMMS ETAL VS MERAS GROUP ETAL
  JUDGE: DEAN MANDROS                                         STATUS: ACTIVE/PENDING
  FILING DATE: 7/2/2020                          CASE TYPE: CI          CIVIL

  MONETARY AMOUNT:                                                             DOCKET/PAGE:
  ORIGINAL COURT:                                                                  TAX TYPE:
  PREVIOUS CASE NUMBER:                                               STATE OF OHIO NUMBER:

                     Party                                              Counsel
  PLAINTIFF 1:
                     TIMMS MARCIA                                       MICHAEL J. LEIZERMAN
                     382 OVERLOOK DRIVE                                 8006284500
                     WATERVILLE, OH 43566                               3450 W CENTRAL AVENUE
                                                                        STE 328
                                                                        TOLEDO, OH 43606
  PLAINTIFF 1:
                                                                        JOSHUA M LEIZERMAN
                                                                        8006284500
                                                                        3450 W CENTRAL AVENUE
                                                                        STE 328
                                                                        TOLEDO, OH 43606
  PLAINTIFF 2:
                     TIMMS STEVEN                                       MICHAEL J. LEIZERMAN
                     382 OVERLOOK DRIVE                                 8006284500
                     WATERVILLE, OH 43566                               3450 W CENTRAL AVENUE
                                                                        STE 328
                                                                        TOLEDO, OH 43606
  PLAINTIFF 2:
                                                                        JOSHUA M LEIZERMAN
                                                                        8006284500
                                                                        3450 W CENTRAL AVENUE
                                                                        STE 328
                                                                        TOLEDO, OH 43606
  DEFENDANT 1:
                     MEARS GROUP INC
                     C/O CSC LAWYERS
                     INCORPORATING SERVICE
                     STATUTORY AGENT
                     601 ABBOT ROAD
                     EAST LANSING, MI 48823
  DEFENDANT 2:
                     MCCANN KEVIN
                     2451 RUBY ROAD
                     MT PLEASANT, MI 48858


https://lcapps.co.lucas.oh.us/onlinedockets/Docket.aspx?STYPE=1&PAR=CI0202002448-000&STARTDATE=01/01/1900&ENDDATE=01/01/2100&PA…   1/3
8/5/2020             Case: 3:20-cv-01740-JZ Doc #: 1-1 Clerk
                                                       Filed:     08/07/20
                                                             of Courts Docket 38 of 39. PageID #: 42

  DATE           SEQ EVENT
  7/2/2020           1     Title : OPN:COMPLAINT FILED
                           WITH JURY DEMAND ENDORSED HEREON AND INTERROGATORIES
                           REQUESTS FOR PRODUCTION OF DOCUMENTS AND REQUESTS FOR
                           ADMISSIONS ATTACHED
                           PARTY : P1 - TIMMS MARCIA
  7/2/2020           2     Title : EVT:CASE DESIGNATION FRM FILED
                           PARTY : P1 - TIMMS MARCIA
  7/2/2020           3     Title : PLD:FIRST SET INTERROGATORIES
                           INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS AND
                           REQUESTS FOR ADMISSIONS TO DEFENDANT MEARS GROUP INC
                           PARTY : P1 - TIMMS MARCIA
  7/2/2020           4     Title : PLD:FIRST SET INTERROGATORIES
                           INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS
                           AND REQUESTS FOR ADMISSIONS TO DEFENDANT KEVIN MCCANN
                           PARTY : P1 - TIMMS MARCIA
  7/7/2020           1     Title : FRM:CIVIL SUMMONS ISSUED
                           Form Number S2-212153
                           Issued by CKr (6835) FRM:CIVIL SUMMONS ISSUED
                           PARTY : D1 - MEARS GROUP INC

  7/7/2020           2     Title : FRM:CIVIL SUMMONS ISSUED
                           Form Number S2-212154
                           Issued by CKr (6835) FRM:CIVIL SUMMONS ISSUED
                           PARTY : D2 - MCCANN KEVIN

  7/7/2020           3     Title : SRV:SUMM & COMPLT ISSUED
                           SUMMONS AND COPY OF COMPLAINT SENT CERTIFIED MAIL #
                           MEARS GROUP INC
                           C/O CSC LAWYERS INCORPORATING SERVICE STATUTORY AGENT
                           601 ABBOT ROAD
                           EAST LANSING, MI 48823
                           7019 0700 0000 5013 8821
                           KEVIN MCCANN
                           2451 RUBY ROAD
                           MT PLEASANT, MI 48858
                           7019 0700 0000 5013 8814
                           PARTY : P1 - TIMMS MARCIA

  7/20/2020          1     Title : RTN:CERTIFIED MAIL
                           RETURN RECEIPT FOR CERTIFIED MAIL #7019 0700 0000 5013 8821
                           SIGNED: ILLEGIBLE
                           DATE: 7-13-20
                           MEARS GROUP INC
                           PARTY : D1 - MEARS GROUP INC

  Disclaimer : The public record information available here reflects the docket entries and journals required by Ohio law to be kept by the Lucas County Clerk
  of the Court of Common Pleas. This information reflects the actual documents filed and kept at the Clerk of Courts Legal Division, located in the Lucas
  County Courthouse, at Adams and Erie Streets in Toledo, Ohio, 43624. The data entry, though generally deemed reliable, cannot be guaranteed. The
  information may appear on the Internet Docket before the entry is actually signed and journalized. Of course the proposed action is official only when
  signed and journalized. In no event shall the Lucas County Clerk of the Court of Common Pleas, or any other Lucas County department, agency, or official
  be held liable for damage of any nature, direct or indirect, arising from the use of this Internet product; including loss of profits, loss of savings, or other
  incidental or consequential damages.

https://lcapps.co.lucas.oh.us/onlinedockets/Docket.aspx?STYPE=1&PAR=CI0202002448-000&STARTDATE=01/01/1900&ENDDATE=01/01/2100&PA…                                 2/3
8/5/2020         Case: 3:20-cv-01740-JZ Doc #: 1-1 Clerk
                                                   Filed:     08/07/20
                                                         of Courts Docket 39 of 39. PageID #: 43




https://lcapps.co.lucas.oh.us/onlinedockets/Docket.aspx?STYPE=1&PAR=CI0202002448-000&STARTDATE=01/01/1900&ENDDATE=01/01/2100&PA…   3/3
